                                                                       USDCSDNY
                                                                                   -: ,. ...
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY Fll,EO
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiffs.
                 -v-

FRANK GIOVINCO,
                                                                      18 Cr. 0014 (JSR)
                                   Defendant.
----------------------------------------------------X

         Upon the ex parte application of FRANK GIOVINCO, by his attorney AARON M.

GOLDSMITH, for an Order permitting Defense Counsel to file interim payment vouchers through

the CJA office:


         IT IS HEREBY ORDERED, that:

                  1.      AARON M. GOLDSMITH, ESQ., as Counsel for Defendant FRANK
                          GIOVINCO may file interim payment vouchers with CJA in this
                          matter.

Dated:           New York, New York
                 December~. 2019

                                                        SO ORDERED




                                                        UNITED STATES DISTRICT COURT JUDGE
